United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.W., Appellant
and
DEPARTMENT OF JUSTICE, FEDERAL
BUREAU OF INVESTIGATION,
Salt Lake City, UT, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-571
Issued: July 1, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Acting Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On January 23, 2014 appellant filed a timely appeal from a December 11, 2013 merit
decision and a January 6, 2014 nonmerit decision of the Office of Workers’ Compensation
Programs (OWCP). Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to consider the merits of the case.
ISSUES
The issues are: (1) whether appellant met his burden of proof to establish a loss of
hearing due to factors of his federal employment; and (2) whether OWCP properly denied his
request for reconsideration of the merits pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On August 22, 2013 appellant, then a 54-year-old special agent, filed an occupational
disease claim alleging on that date that he realized that he had mild-to-moderate high-frequency
1

5 U.S.C. § 8101 et seq.

hearing loss in both ears. He attributed his condition to conducting firearms training or
instructing others in firearms training since 1998; performing the duties of a Special Weapons
and Tactics (SWAT) team member from November 1990 until August 2012; and as a sniper on
SWAT teams from May 1992 until August 2012. Appellant was advised of his hearing loss
during a fitness-for-duty examination on August 22, 2013.
In a letter dated September 3, 2013, OWCP requested that appellant provide additional
factual and medical evidence in support of his claim. It allowed 30 days for a response. OWCP
also requested information regarding appellant’s claim from the employing establishment on the
same date.
On September 26, 2013 appellant responded that he was not sure of the first date that he
became aware of his loss of hearing but it may have been in 2003. During his bi-annual fitnessfor-duty examinations, he was beginning to show a high-frequency hearing loss in his left ear.
Appellant also developed loss of hearing in his right ear with tinnitus. He attributed his hearing
loss to exposure to loud noises in the performance of duty as well as his hobby of competition
firearms shooting. Appellant usually shot two pistol matches a month for a total of 18 to 20
months and two or three multi-gun, rifle, pistol and shotgun, matches a year. As a SWAT agent,
training did not allow for normal ear muff sound protection until 2005 and radio communication
was done with a small air hose which did not provide the same degree of sound protection.
Appellant stated that his SWAT training and missions also included the use of flash-bangs as
diversion devices which were louder than any weapon. He engaged in SWAT training two days
a month and in four actual SWAT missions with firearms and flash-bangs and additional
firearms and sniper training monthly.
By decision dated December 11, 2013, OWCP denied appellant’s claim on the grounds
that he failed to submit any medical evidence addressing his loss of hearing.
Appellant requested reconsideration on December 19, 2013 through an appeal request
form by placing a checkmark by reconsideration. He stated that a medical report dated
December 18, 2013 was attached. However, the record on appeal does not contain any medical
evidence.
By decision dated January 6, 2014, OWCP denied appellant’s request for reconsideration
on the grounds that he failed to submit any relevant new evidence of argument in support of his
request.
LEGAL PRECEDENT -- ISSUE 1
OWCP’s regulations define an occupational disease as “a condition produced by the work
environment over a period longer than a single workday or shift.”2 To establish that an injury
was sustained in the performance of duty in an occupational disease claim, a claimant must
submit the following: (1) medical evidence establishing the presence or existence of the disease
or condition for which compensation is claimed; (2) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; and (3) medical evidence establishing that the employment factors identified by the
2

20 C.F.R. § 10.5(q).

2

claimant were the proximate cause of the condition for which compensation is claimed or, stated
differently, medical evidence establishing that the diagnosed condition is causally related to the
employment factors identified by the claimant. The evidence required to establish causal
relationship is rationalized medical opinion evidence, based upon a complete factual and medical
background, showing a causal relationship between the claimed condition and identified factors.
The belief of a claimant that a condition was caused or aggravated by the employment is not
sufficient to establish causal relation.3
ANALYSIS -- ISSUE 1
Appellant submitted factual evidence pertaining to his exposure to noise in the
performance of duty. The evidence establishes that he was exposed to gunfire and flash-bangs
while performing his duties as a special agent since 1990. The Board, however, finds that
appellant has not submitted medical evidence to establish that he sustained hearing loss causally
related to that noise exposure.4 Appellant did not submit any medical evidence addressing his
hearing loss or any audiometric examination. Without such medical evidence, he failed to meet
his burden of proof to establish work-related hearing loss.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
FECA provides in section 8128(a) that OWCP may review an award for or against
payment of compensation at any time on its own motion or on application by the claimant.5
Section 10.606(b) of the Code of Federal Regulations provide that a claimant may obtain review
of the merits of the claim by submitting in writing an application for reconsideration which sets
forth arguments or evidence and shows that OWCP erroneously applied or interpreted a specific
point of law; or advances a relevant legal argument not previously considered by OWCP; or
includes relevant and pertinent new evidence not previously considered by OWCP.6 Section
10.608 of OWCP’s regulations provide that, when a request for reconsideration is timely, but
does meet at least one of these three requirements, OWCP will deny the application for review
without reopening the case for a review on the merits.7

3

Lourdes Harris, 45 ECAB 545, 547 (1994).

4

D.B., Docket No. 13-1988 (issued April 18, 2014); Federal (FECA) Procedure Manual, Part 2 -- Claims,
Schedule Awards and Permanent Disability Claims, Chapter 2.808.6(c) (February 2013).
5

5 U.S.C. §§ 8101-8193, 8128(a).

6

20 C.F.R. § 10.606.

7

Id. at § 10.608.

3

ANALYSIS -- ISSUE 2
Appellant requested reconsideration on December 19, 2013 and stated that he was
submitting medical evidence in support of his hearing loss claim. The record does not contain
any evidence in support of the December 19, 2013 request for reconsideration. Appellant did not
submit arguments or evidence showing that OWCP erroneously applied or interpreted a specific
point of law did not advance a relevant legal argument not previously considered by OWCP and
did not include relevant and pertinent new evidence not previously considered by OWCP. The
Board finds that OWCP properly declined to reopen appellant’s claim for consideration of the
merits.
CONCLUSION
The Board finds that appellant has not submitted sufficient medical evidence to establish
that he sustained an employment-related loss of hearing. The Board further finds that OWCP
properly denied his request for reconsideration.
ORDER
IT IS HEREBY ORDERED THAT the January 16, 2014 and December 11, 2013
decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: July 1, 2014
Washington, DC

Patricia Howard Fitzgerald, Acting Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

